Judgment, Supreme Court, Bronx County (Robert Straus, J.), rendered March 19, 2001, convicting defendant, after a jury trial, of robbery in the first degree, and sentencing him, as a second violent felony offender, to a term of 17 years, unanimously affirmed.
The court properly exercised its discretion in precluding evidence of limited probative value concerning defendant’s alleged lack of a Spanish accent (see People v Scarola, 71 NY2d 769 [1988]; People v King, 183 AD2d 918 [1992], lv denied 80 NY2d *395905 [1992]). The record does not support defendant’s assertion that the court failed to make any discretionary determination. In any event, were we to find the exclusion of this evidence to be error, we would find it to be harmless in light of the overwhelming evidence of defendant’s guilt including the victim’s highly reliable identification and defendant’s confession to his girlfriend.
The challenged portions of the prosecutor’s summation constituted fair responses to defendant’s summation and did not deprive defendant of a fair trial (see People v Overlee, 236 AD2d 133 [1997], lv denied 91 NY2d 976 [1998]; People v D’Alessandro, 184 AD2d 114, 118-119 [1992], lv denied 81 NY2d 884 [1993]).
Defendant received meaningful representation at all stages of the proceedings (see People v Benevento, 91 NY2d 708, 713-714 [1998]). Concur — Buckley, P.J., Rosenberger, Ellerin, Wallach and Lerner, JJ.